Per Curiam.
While this Court, when considering an appeal from an order granting an interlocutory injunction, is not bound by the lower court’s findings of fact, but has the power to weigh the evidence and review such findings, “(t)he Supreme Court nevertheless indulges the presumption that the findings of the hearing judge are correct, and requires the appellant to assign and show error in them.” (Our italics.) Huskins v. Hospital, 238 N.C. 357, 362, 78 S.E. 2d 116.
Since defendants have no exception or assignment of error with reference thereto, Judge Copeland’s findings of fact are presumed and deemed correct; and the facts so found are sufficient to support the interlocutory order entered by Judge Copeland in the exercise of his discretion. Hence, the interlocutory order is affirmed.
Affirmed.